NUMBER 13-18-00581-CR

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


TYLER JENNINGS BOYKIN,                                                                  Appellant,

                                                v.

THE STATE OF TEXAS,                                                                      Appellee.


                       On appeal from the 54th District Court
                           of McLennan County, Texas.


                             MEMORANDUM OPINION

               Before Justices Benavides, Hinojosa, and Perkes
                  Memorandum Opinion by Justice Hinojosa

        Tyler Jennings Boykin appeals his conviction of possession of a controlled

substance, a state jail felony. 1 See TEX. HEALTH & SAFETY CODE ANN. § 481.121. Boykin




       1 This cause is before this Court on transfer from the Tenth Court of Appeals in Waco pursuant to

a docket-equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
received a sentence of two years’ confinement. Boykin’s court-appointed counsel has

filed an Anders brief. See Anders v. California, 386 U.S. 738, 744 (1967). We affirm.

                                       I.     ANDERS BRIEF

       Pursuant to Anders v. California, Boykin’s court-appointed appellate counsel has

filed a brief and a motion to withdraw with this Court, stating that her review of the record

yielded no grounds of reversible error upon which an appeal can be predicated. See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi–Edinburg 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim.

App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Boykin’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court’s judgment. Boykin’s counsel has also informed this Court that Boykin

has been (1) notified that counsel has filed an Anders brief and a motion to withdraw; (2)

provided with copies of both pleadings; (3) informed of his rights to file a pro se response,

review the record preparatory to filing that response, and seek discretionary review if we

conclude that the appeal is frivolous; and (4) provided with a form motion for pro se access

to the appellate record with instructions to file the motion within ten days. See Anders,



                                                 2
386 U.S. at 744; Kelly, 436 S.W.3d at 319–20, Stafford, 813 S.W.2d at 510 n.3; see also

In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of time has

passed, and Boykin has not filed a pro se response. 2

                                        II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel’s brief, and we have

found nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d
824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. We affirm the judgment of

the trial court.

                                        III.    MOTION TO WITHDRAW

        In accordance with Anders, Boykin’s attorney has asked this Court for permission

to withdraw as counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252
S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas

1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he must withdraw from

representing the appellant. To withdraw from representation, the appointed attorney must

file a motion to withdraw accompanied by a brief showing the appellate court that the



        2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).


                                                        3
appeal is frivolous.”) (citations omitted)). We grant counsel’s motion to withdraw. Within

five days of the date of this Court’s opinion, counsel is ordered to send a copy of this

opinion and this Court’s judgment to Boykin and to advise him of his right to file a petition

for discretionary review. 3 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).




                                                                    LETICIA HINOJOSA
                                                                    Justice



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of June, 2019.




         3 No substitute counsel will be appointed. Should Boykin wish to seek further review of this case

by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals. See id. R. 68.3. Any
petition for discretionary review should comply with the requirements of Texas Rule of Appellate Procedure
68.4. See id. R. 68.4.


                                                           4